This case is distinguishable from Matter of Lynch’s Builders Restaurant v. O’Connell (277 App. Div. 705) in several respects, particularly in that the record before the State Liquor Authority shows that petitioner sponsored or countenanced a performance by a homosexual who had been twice convicted, which was clearly calculated to attract and appeal to abnormal persons of both sexes and tended to promote sexual perversion. The *913order of revocation of petitioner’s restaurant wine license is confirmed, with $50 costs and disbursements to respondents. The denial of the application for renewal of this license is not before us. Present — Peek, P. J., Dore, Cohn, Van Voorhis and Heffernan, JJ.; Cohn, J., concurs in the confirmation of the order of revocation.